



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



West Van Cab Ltd. v. Attorney
  General (B.C.),









2009 BCCA 47




Date: 20090204

Docket: CA035010

Between:

West Van Cab Ltd. and
Payam Azad

Appellants

And

Attorney General of British Columbia

Respondent




Before:



The Honourable Mr. Justice
  Low





The Honourable Madam
  Justice Levine





The Honourable Mr. Justice
  Groberman




Oral Reasons for Judgment








Appellant appearing In Person





J. Penner



Counsel for the Respondent





Place and Date:



Vancouver
, British Columbia






4 February 2009






[1]

GROBERMAN J.A.
: The appellants operated a shared ride transportation
service within the District of West Vancouver under the authority of a
municipal business licence between June 1, 2000, and September 15, 2000.  On
the latter date, amendments to the
Motor Carrier Ac
t came into
force, requiring services like those offered by the appellants to be licensed
by the Motor Carrier Commission.  Transitional provisions allowed such services
to continue in operation for a period of six months, to allow the operators to
apply to the Motor Carrier Commission for licences.

[2]

The appellants delayed in applying
for a licence, but ultimately did apply.  The application was denied by the
Commission, which found that the appellant company had failed to show a
substantial need for the service.  The appellants applied to the Supreme Court
for judicial review of the Commissions decision.  Their petition was dismissed
by Ehrcke J. in reasons indexed as 2007 BCSC 413.  This is an appeal from the
dismissal of the petition.

Procedural Matters

[3]

I will begin by noting that the
record before this Court is quite incomplete.  The most basic document  the
decision of the Commission  is absent, though we were advised that it was
before the Chambers judge, and we have now obtained copies of it.  There has
been no attempt to document the dealings that the appellants had with the Motor
Carrier Commission in anything approaching a coherent manner.  Despite the
deficiencies in the record, however, there is sufficient material to piece
together the background of this matter, and it is, fortunately, possible to
decide the appeal.

[4]

Before dealing with the substance
of the appeal, a preliminary matter arises as to the proper parties.  The
appellants have named as respondents Her Majesty the Queen in Right of the Province of   British Columbia and B.C. Ministry of Transportation and Highways and B.C.
Ministry of Attorney General.The Attorney General appears, by counsel, to
oppose the appeal.  He argues that the appellants have not named proper
respondents to the petition.  In particular, he says that Her Majesty the Queen
is not a proper respondent to a judicial review petition, citing
Lang v.
B.C. (Superintendant of Motor Vehicles)
, 2005 BCCA 244, 43 B.C.L.R. (4
th
)
65.  He also contends that government ministries, not being legal entities
separate from the Crown, are not properly named.  He cites
Keene
v. British Columbia (Ministry of Children and Family Development
2003
BCSC 1544, 20 B.C.L.R. (4
th
) 170 for the proposition that Ministries
are not legal entities.

[5]

It is evident to me that the
appellants have named the wrong respondents.  Normally, the proper respondent
in a judicial review proceeding should be the decision maker  in this case,
the Motor Carrier Commission.  Given that the Commission has been legislated
out of existence, the appropriate respondent is the Attorney General, who is
required, pursuant to s. 2(b) of the
Attorney General Act
, R.S.B.C.
1996, c. 22 to see that the administration of public affairs is in accordance with
law.

[6]

I would therefore order, with the
consent of the Attorney General, that the Attorney General of British Columbia
be substituted as the sole respondent in this matter, and that the style of
cause be amended accordingly.

[7]

I note that the Attorney General
also challenges Mr. Azads standing as a petitioner, relying on
Finlay v.
  Canada (Minister of Finance)
, [1986] 2 S.C.R. 607.
Finlay

was
a case dealing with public interest standing, and has little bearing on the
issue of standing in the case at bar.  While it is clear that most of the
grievances put forward by the appellants concern alleged rights of the
corporate petitioner rather than Mr. Azad, there are elements of the argument
in which Mr. Azad is directly concerned.  Mr. Azad contends that he is a proper
party because some of the earlier business licences were in his personal name. 
In my view, Mr. Azad had a sufficient legal interest in the matter to provide
him with standing as a joint petitioner.

[8]

Finally, I note that the
petitioner West Van Cab Ltd. has undergone a name change as of October of 2007. 
It is now known as Transroad Transportation Inc.  Although the appellants have
not applied to amend the style of cause to reflect the new name, they have
provided the court with different documents including various different names
in the style of cause.  Unless and until there is a formal application to amend
the petitioners name in the style of cause, it is preferable that all
documents continue to use the old name so as not to create unnecessary
confusion.

Background Facts and
Legislation

[9]

I will turn, then, to the facts of
the case.  In June of 1999, Mr. Azad obtained a business licence from the
District of West Vancouver to operate a shared ride transportation service
within the boundaries of the municipality.  At that time, such a service could
be operated within a single municipality without a licence from the Motor
Carrier Commission, as long as the operator had a municipal business licence to
operate the service.

[10]

Mr. Azad does not appear to have
started actually operating a shared ride transportation service until June 1,
2000.  By that time, the company had been incorporated, and while the record is
not entirely clear, it appears most likely that the service was operated by the
company rather than Mr. Azad personally.

[11]

By that time, as well, a bill had
been introduced in the legislature that would require services such as the one
operated by the appellants to be licenced by the Motor Carrier Commission. 
There is material before us hinting that the bill was based on recommendations
made by Stan Lanyon, Q.C. in a report to the Minister of Transportation known
as A Study of the Taxi Industry in British Columbia.  We have not been
provided with the date of the report, though transitional provisions in the
legislation suggest that it may have been made public in mid-June 1999.  As the
parties have not referred the Court to the study or to the legislative facts
underlying the amendments, little more can be said about the rationale of the
legislative changes.

[12]

The bill passed third reading on
May 30, 2000, just prior to the commencement of the appellants operations.  It
received Royal Assent on June 12, 2000, and became the
Motor Carrier
Amendment Act, 2000
, S.B.C. 2000, c. 10.  Section 8 of the statute,
which is the relevant provision, was brought into force by B.C. Reg. 310/2000
on September 15, 2000.  Sections 8(1) through 8(8) read as follows:

Transitional 
municipal taxis

8
.(1) In this section:

"commercial
passenger vehicle"
, "commission",
"highway" and "licence" have the same meaning as in the
Motor
Carrier Act;


"municipal
taxi"
means a motor vehicle,
including a limousine, that

(a) is designed to
carry not more than 10 persons, and

(b) in the period from
June 15, 1998 to June 14, 1999, was, with a driver, operated for hire
exclusively in one municipality, and

includes any motor
vehicle obtained and used as a replacement for such motor vehicle.

(2) Nothing in the
Motor Carrier Act
or this Act prohibits a person, during the 6 month period
following the coming into force of this section, from operating a municipal
taxi as a commercial passenger vehicle on a highway without complying with
section 3 of the
Motor Carrier Act,
but this subsection applies if and
only for so long as that municipal taxi is being operated exclusively within
the municipality in which the municipal taxi was being operated before June 15,
1999.

(3) A person who
wishes to continue to operate a municipal taxi as a commercial passenger
vehicle on a highway after the expiry of the 6 month period referred to in
subsection (2)

(a) must obtain a
safety certificate referred to in Division 37 of the Motor Vehicle Act
Regulations, B.C. Reg. 26/58, within 6 months after the coming into force of
this section,

(b) must obtain a
licence under paragraph (c) or (d)

(i) within 6 months
after the coming into force of this section, or

(ii) if a temporary
permit is issued by the commission under subsection (7), before the end of the
term of that temporary permit,

(c) must comply with
the
Motor Carrier Act,
and

(d) may, for the
purposes of paragraphs (b) and (c), obtain an expedited licence if the person
is able to meet the requirements of subsection (5).

(4) If an expedited
licence is sought under subsection (3) (d),

(a) the
Motor
Carrier Act,
except sections 4 and 5 (2) (a) and (b) of that Act, applies,
and

(b) the application
for the licence must be made to the commission on a form approved by the
commission for the purposes of this section, and must be accompanied by
information the commission requires and by the fees prescribed under the
Motor
Carrier Act.

(5) An applicant may
apply for an expedited licence under subsection (3) (d) if the applicant
complies with subsection (4) (b) and provides, with the application, proof
satisfactory to the commission

(a) that, while the
motor vehicle was being operated as a municipal taxi in the period from June
15, 1998 to June 14, 1999, the applicant held, or was not required to hold, a
municipal business licence to operate the municipal taxi within the municipality
in which the municipal taxi was being operated,

(b) that, since June
15, 1999, the applicant has operated the municipal taxi exclusively within the
municipality referred to in paragraph (a),

(c) that, at the time
of the application, the applicant holds, or is not required to hold, a
municipal business licence to operate the municipal taxi within the
municipality referred to in paragraph (a), and

(d) that, at the time
of the application for the licence, the person is not a person to whom section
8 of the
Motor Carrier Act
applies.

(6) For the purposes
of section 5 (3) (a) of the
Motor Carrier Act,
the commission must
attach, as a term and condition of any licence obtained as a result of an
application under subsection (3) (d) of this section, a statement that the area
that may be served is the municipality referred to in subsection (5) of this
section.

(7) The commission
may, at any time during the 6 month period referred to in subsection (2), issue
a temporary permit to a person referred to in subsection (3) on any terms and
conditions, and for any term, that the commission considers appropriate if the
commission is satisfied that the person is not able to comply with subsection
(3) (b) (i) wholly or substantially as a result of one or more acts or omissions
of the commission.

(8) A person to whom
a temporary permit is issued under subsection (7) must not operate on a highway
a municipal taxi as a commercial passenger vehicle unless the person does so in
accordance with the terms and conditions of that permit.

[13]

Key sections of the
Motor
Carrier Act
, R.S.B.C. 1996, c. 315 referred to in section 8 of the
Motor
Carrier Amendment Act, 2000
include the following:

Operating requirements

3
.
Except as exempted under this Act, a person must not
operate on a highway a motor vehicle as a scheduled bus or a commercial
passenger vehicle unless

(a) the person, or the
person for whom or on whose behalf the motor vehicle is operated, holds a
licence ....

Application
for a licence

4
.
An application for a licence must be made to the
commission on a form approved by the commission, and must be accompanied by
information the commission requires and by the fees prescribed by the
regulations.

Granting
of a licence

5.

(1) On receiving an application for a licence and the
required information and proper fees, and after an investigation a panel of the
commission consisting of one, 2 or 3 members thinks proper, the panel may grant
the licence, in whole or in part, or may refuse the licence.

(2) On an application
for a licence, a panel of the commission may take into consideration, among
other matters, the following:

(a) any objection to
the application for the licence made by any person already providing transport
facilities, whether by highway, water, air or rail, on the routes or between
the places that the applicant intends to serve on the ground that suitable
facilities are or, if the licence were issued, would be in excess of
requirements, or on the ground that any of the conditions of any other licence
held by the applicant have not been complied with;

(b) the general effect
on other transport services and any public interest that may be affected by the
issue of the licence;

(c) the quality and
permanence of the service to be offered by the applicant, and the fitness,
willingness and ability of the applicant to provide proper service.

[14]

In essence, the statute brought to
an end the ability of operators to operate taxi and shared-ride services within
the boundaries of a municipality without holding a licence from the Motor
Carrier Commission.  Applicants who had operated such services between June 15,
1998 and June 14, 1999, and who continued to operate services thereafter, were
exempted from certain licensing requirements under the
Motor Carrier Act
. 
In particular such applicants were not required to deal with allegations that
existing licenced services were adequate to meet the needs of the community.  All
others applicants, including the appellants, were required to meet the ordinary
requirements of the statute.

[15]

The statute provided a six-month
transition period, to allow existing operators time to apply for licences.  The
Commission was given discretion to provide operators with temporary licences if
it considered that its own acts or omissions resulted in the operator being unable
to obtain a regular licence within the six month time period.

[16]

The appellants did not immediately
accept that they had to apply through the regular licensing process, and their
approach to the application did not allow for a smooth or timely consideration
of the matter.  For reasons that are detailed in the chambers judgment, a fully
completed licence application was not provided to the Commission in time for it
to be considered within the six-month period.  The Commission refused to issue
a temporary licence, and did not provide its final decision denying the licence
until November 29, 2002.

[17]

As the full details of the
application and the Commissions consideration of it are provided in the
Supreme Court decision, I will not repeat them here.

The Grounds of Appeal

[18]

The appellants set out some
thirteen grounds of appeal in their factum.  Some are overlapping, and some
appear to be outside of the scope of the petition for judicial review.  In any
event, the grounds can conveniently summarized as follows:

1.         The
Motor
Carrier Amendment Act, 2000
contravenes ss. 2(d), 7 and 15 of the
Canadian
Charter of Rights and Freedoms
;

2.         The
Legislature passed the legislation without adequate consultation and for
improper purposes;

3.         The
legislation violates the
Competition Act
, R.S.C. 1985, c. C-34;

4.         The
Commission misinterpreted the legislation;

5.         The
Minister of Transportation admitted that the application of the legislation to
the appellants was improper or unfair;

6.         The
Commission reached the wrong conclusion in refusing the licence;

7.         The
Commission erred in failing to provide the appellants with a temporary licence
pending its consideration of the application for a regular licence.

[19]

I will deal with each of these
grounds briefly.

Charter
Arguments

[20]

The learned chambers judge dealt
with the allegations in a thorough manner.  I am in substantial agreement with
his analysis; there is simply no basis for the contention that any of the
sections of the
Charter
referred to by the appellants are engaged
by the circumstances of this case.

Inadequate Consultation
and Improper Purposes

[21]

The contention that the
legislature acted improperly by enacting legislation without adequate
consultation is also without merit.  A legislature is not required to engage in
public consultation prior to enacting legislation  see
Reference
Re Canada Assistance Plan (B.C.)
, [1991] 2 S.C.R. 525.

[22]

The contention that the statute
was enacted for an improper purpose is not based on evidence, but rather on
speculation by the appellants.  In any event, unless the appellants were able
to show that the legislation was enacted for a purpose beyond the
constitutional jurisdiction of the Province, any ulterior motive would be
irrelevant to its validity.

Competition Act

[23]

The appellants reliance on the
Competition
Act
is equally misplaced.  They suggest that in enacting the
Motor
Carrier Amendment Act, 2000
, the B.C. legislature violated sections of
the
Competition Act
.  Even if that proposition were otherwise
arguable, it cannot stand, because the
Competition Act
does not
bind the Crown.  Section 17 of the
Interpretation Ac
t
,
R.S.C. 1985, c. I-21 reads as follows:

17. No enactment is
binding on Her Majesty or affects Her Majesty or Her Majestys rights or
prerogatives in any manner, except as mentioned or referred to in the
enactment.

[24]

Section 2.1 of the
Competition
Act
discusses the limited extent to which that Act binds the Crown:

2.1 This Act is
binding on and applies to an agent of Her Majesty in right of Canada or a
province that is a corporation, in respect of commercial activities engaged in
by the corporation in competition, whether actual or potential, with other
persons to the extent that it would apply if the agent were not an agent of Her
Majesty

[25]

Given that the
Competition
Act
does not apply to the Provincial legislature, the appellants
contentions are, in my view, unarguable.  It is unnecessary, in the
circumstances to consider questions of paramountcy or interjurisdictional
immunity in this case.

Misinterpretation of Legislation

[26]

I also see no merit in the
appellants contention that the Commission misinterpreted the provisions of the
legislation.  As the Chambers Judge found, the meaning of the legislation is
clear on its face, and the appellants did not fall under its grandparenting
provisions.  The appellants contention that s. 5(2)(a) of the
Motor
Carrier Act

was inapplicable to its application because it was
already operating is not in keeping with the general scheme of the amending
legislation, nor with the plain language of the section.

Alleged Admissions by the
Minister

[27]

The appellants contention that
the Minister of Transportation admitted that the Motor Carrier Commission erred
in some respect or acted unfairly is both misguided and irrelevant.  Nothing in
the material before us comes close to suggesting that the Minster conceded some
sort of error.  In any event, the jurisdiction in this case was that of the
Motor Carrier Commission.  Even if the Minister had been of the view that the
Commission erred, it would not affect the validity of the Commissions
decisions.

Substantive Error in
Refusing a Licence

[28]

The appellants argue that in
denying the licence, the Commission failed to fulfill its duties under section
39(1)(a) and (c) of the
Motor Carrier Act
:

General
supervision of motor carriers

39
(1) It is the duty of the commission to regulate motor
carriers with the objects of

(a) promoting adequate
and efficient service and reasonable and just charges for it,

and

(c) fostering sound
economic conditions in the transportation business in British Columbia.

[29]

I agree with the chambers judges
conclusion that no error has been demonstrated, particularly given the
deference that must be accorded to the decision of the tribunal in this matter.

Temporary Licence

[30]

Finally, with respect to the
granting of a temporary licence, I agree substantially with the reasons of the
Chambers judge that the Commission acted within its jurisdiction in refusing a
temporary licence.  I note, further, that the matter of a temporary licence is
moot; even if the petitioner had an arguable case that a temporary licence
ought to have been granted, no judicial review remedy would flow.

[31]

In my opinion, the appellants have
failed to show any error in the Commissions decision not to grant them a
licence.  They have also failed to show that the underlying legislation is
unconstitutional or otherwise improperly enacted.  If follows that I would
dismiss the appeal.

[32]

LOW J.A.
: I agree.

[33]

LEVINE J.A.
: I agree.

[34]

LOW J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Groberman




